 In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandCOMMERCIAL TELEGRAPHERSUNION,INDPLS.LOCAL #7,WESTERNUNION Div. #2, AFF. WITH A. F. OF L.Case No. R-1415SUPPLEMENT AND SECOND AMENDMENT TODIRECTION OF ELECTIONJanuary8, 1940On November 14, 1939, the National Labor Relations Board,herein called the Board, issued a Decision and Direction of Elec-tion in the above-entitled proceedings.'On December 1, 1939, theBoard issued an Amendment to Direction of Election.2 The Direc-tion of Election, as amended, directed that an election by secretballot be conducted, at such time as the Board should in the futuredirect, among the employees in the traffic, commercial, messenger,and plant departments, who were employed by the Company inIndianapolis, Indiana, during the pay-roll period next precedingthe date of the Direction of Election, including employees whodid not work during such pay-roll period because they were illor on vacation, and furloughed employees on the pay roll of theCompany, but excluding executives, lawyers, and employees with,the right to hire and discharge, to determine whether or not theydesired to be represented by Commercial Telegraphers Union, In-dianapolis Local #7, Western Union Division #2, affiliated withthe American Federation of Labor.The Board hereby supplements and amends its Direction ofElection, as amended, to read as follows :DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National Labor,Relations Board Rules and Regulations-Series 2, it is hereby117 N. L.R. B. 683.2 18 N. L. R. B. 37.19 N. L. R. B., No. 17.122 THE WESTERN UNION TELEGRAPH COMPANY123DIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purpose of collectivebargaining with The Western Union Telegraph Company, Indianap-olis,Indiana, an election by secret ballot shall be conducted asearly as possible but not later than thirty (30) days from the dateof this Supplement and Second Amendment to Direction of Elec-tion, under the direction and supervision of the Regional Directorfor the Eleventh Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sec-tion 9, of said Rules and Regulations, among the employees in thetraffic, commercial,messenger, and plant departments, who wereemployed by the Company in Indianapolis, Indiana, during thepay-roll period next preceding the date of this Supplement andSecond Amendment to Direction of Election, including employeeswho did not work during such pay-roll period because they were illor on vacation, and furloughed employees on the pay roll of theCompany, but excluding executives, lawyers, and employees withthe right to hire and discharge, to determine whether or not theydesire to be represented by Commercial Telegraphers Union, Indi-anapolis Local #7, Western Union Division #2, affiliated with theAmerican Federation of Labor.